Case 0:19-cv-61113-WPD Document 21 Entered on FLSD Docket 09/19/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                          CASE NO. 19-61113-CIV-DIMITROULEAS

  CARLY BITTLINGMEYER,

          Plaintiffs,

  vs.

  HOLCOMBE U.S.A., INC.,

        Defendant.
  ___________________________________/

                                         ORDER OF DISMISSAL

          THIS CAUSE is before the Court on the Parties’ Joint Stipulation of Voluntary Dismissal with

  Prejudice [DE 20] (the “Stipulation”), filed herein on September 17, 2019. The Court has carefully

  considered the Stipulation and is otherwise fully advised in the premises.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The Stipulation [DE 20] is hereby GRANTED; this case is DISMISSED with

              prejudice.

          2. The Clerk is directed to CLOSE this case and DENY any pending motions as moot.

          DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this 18th

  day of September, 2019.




  Copies furnished to:
  All Counsel of Record
